      Case 2:20-cv-00076-PLM-MV ECF No. 5 filed 06/04/20 PageID.75 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


KYLE BRANDON RICHARDS, et al.,

                Plaintiffs,                                     Case No. 20-11331

vs.                                                             HON. MARK A. GOLDSMITH

R.U.M. PERTA,

            Defendant.
__________________________________/

                                     ORDER OF TRANSFER

         This is a pro se civil rights case brought pursuant to 42 U.S.C. § 1983. Plaintiffs Kyle

Brandon Richards, Kenneth Pruitt, and Robert Lee Kissee are state prisoners currently confined at

the Baraga Maximum Correctional Facility (“Baraga”) in Baraga, Michigan. The complaint

alleges that Defendant Perta, a residential unit manager at Baraga, sexually abused and harassed

Plaintiffs, retaliated against them, and interfered with the grievance process and Plaintiffs’ access

to the courts. Plaintiffs have not pleaded that the events complained of occurred in a location other

than Baraga. Having reviewed the complaint, the Court concludes that venue is improper in this

Court and that the case should be transferred to the United States District Court for the Western

District of Michigan.

         Venue for a civil action brought in federal court is governed by 28 U.S.C. § 1391. Under

that statute, venue is proper in the following judicial districts:

            (1) a judicial district in which any defendant resides, if all defendants are
                residents of the State in which the district is located;

            (2) a judicial district in which a substantial part of the events or omissions
                giving rise to the claim occurred, or a substantial part of property that is the
                subject of the action is situated; or
            (3) if there is no district in which an action may otherwise be brought as
                provided in this section, any judicial district in which any defendant is
                subject to the court’s personal jurisdiction with respect to such action.
   Case 2:20-cv-00076-PLM-MV ECF No. 5 filed 06/04/20 PageID.76 Page 2 of 2


28 U.S.C. § 1391(b). When venue is improper, a district court may either dismiss the case or, in

the interests of justice, transfer the case to a district or division where it could have been brought.

See 28 U.S.C. § 1406(a). Under 28 U.S.C. § 1406(a), a district court may transfer a civil action to

any other district where it might have been brought and may do so sua sponte. See Flynn v. Greg

Anthony Constr. Co., Inc., 95 F. App’x. 726, 738 (6th Cir. 2003).

       The events giving rise to the present action appear to have occurred in Baraga County,

Michigan. And because public officials sued in their official capacity “reside” in the county where

they perform their official duties, Defendant Perta resides in Baraga County, Michigan. See

O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972). Baraga County is located in the Western

District of Michigan. See 28 U.S.C. § 102(b)(2). Venue, therefore, is proper in the United States

District Court for the Western District of Michigan, and not this Court.

       Accordingly, pursuant to 28 U.S.C. § 1406(a), and in the interests of justice, the Court

orders the Clerk of the Court to transfer this case to the United States District Court for the Western

District of Michigan. The Court makes no determination as to the merits of the complaint or any

filing requirements.

       SO ORDERED.

Dated: June 4, 2020                                    s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge

                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on June 4, 2020.

                                                       s/Karri Sandusky
                                                       Case Manager




                                                  2
